DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2021 has been entered. Claims 75-82, 98, 99, 101-103, 105 and 106 are pending and being examined.

New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 75-82, 98, 99, 101-103, 105 and 106 are rejected under 35 U.S.C. 103 as being unpatentable over Kerlikowske et al (J National Cancer Institute, 2010, 102:627-637) in view of Picarsic et al (Cancer Research, 2009, 69(24 Suppl): Abstract 2115); Picarsic et al (Journal of Clinical Oncology, 2009, 27, no. 15_suppl; abstract e11523); Chivukula et al (Ductal Carcinoma in Situ: One Size does Not Fit All. Women’s Health. September 2010:669-672); Zhou et al (Cancer Research, 2011, 71(24 Suppl) Abstract P4-10-01); Breastcancer.org 2011 (March 16, 2011) and Breastcancer.org 2013 (October 4, 2013); Dunne et al (Journal of Clinical Oncology, 2009, 27:1615-1620, IDS); Chan et al (Breast Cancer Research, 2011, 13:R19, internet pages 1-10); and Behling et al (breast Cancer Research Treatment, 2011, 129:717-724).
Kerlikowske et al teach a method for prognosing a risk of invasive breast cancer or DCIS recurrence comprising:
(a) providing a DCIS sample from a subject;
(b) measuring in the sample expression levels of markers: progesterone receptor (PR), HER2, Ki67, COX2, and p16 (Table 3);
	(c) obtaining patient menopausal status and age (Table 1);
	(d) measuring tumor size as > 10mm or ≤10mm (Table 2);
wherein subject samples analyzed were either PR negative or PR positive, therefore PR positive samples were further analyzed for a level of COX2, Ki67, and p16 levels; wherein the analysis of marker levels is carried out in parallel and overlapping times; wherein the levels of the analyzed markers, menopausal status, age, and tumor size are correlated to invasive event, DCIS event, and subsequent tumor event; wherein increased HER2 (ERBB2), p16, COX2, and Ki67 levels and palpable (large) tumors are 
Kerlikowske et al do not teach or indicate that PR was analyzed first. Kerlikowske et al do not teach further measuring SIAH2 or FOXA1 in the DCIS to stratify risk of 
Additionally measuring FOXA1 by immunoscore and treating PR+/FOXA1+_or PR+/FOXA1+/COX2+/KI67+ DCIS patients with radiation therapy, mastectomy, wider margin lumpectomy, or hormone/endocrine therapy:
Picarsic et al (Cancer Research) teach that ER status also plays a role in the development and treatment of breast cancer and teach ER and FOXA1 are known to interact and play a role in tumorigenesis. Picarsic et al measured levels of PR, FOXA1, KI67 (MIB-1), HER2 and ER in DCIS samples. Picarsic et al utilized immunohistochemical measurements of FOXA1 in an H score (Histo-score), or immunoscore, on a scale of 0-300 to measure levels of FOXA1, including 0 as negative, 1-150 as low, 151-250 as intermediate, and 250-300 as high expression. KI67 was measured as a nuclear proliferation index of 1-10% low, 11-25% intermediate, 26-50% high, and >51% very high. Picarsic correlated levels of the biomarkers to recurrence and invasiveness of DCIS, wherein a high recurrence rate was correlated to high/intermediate KI67, and low PR (PR+) or absent PR (PR-). FOXA1 expression was positive in 94% of ER- DCIS samples and had high expression in ER+ DCIS.
Picarsic et al (JCO) teach correlating expression levels of biomarkers FOXA1, PR, HER2 and KI67 to high and low grade ER+ or ER- DCIS samples and recurrence/invasive carcinoma. Picarsic et al teach high grade cancers had a higher rate of recurrence and invasive carcinoma (IC) than low grade DCIS. Picarsic et al determined that high grade ER+ DCIS had positive FOXA1 expression with a mean H score of 210, and a high KI67 index level. High grade ER- DCIS had positive FOXA1 expression with a mean H score of 192 and a high KI67 index level (Table 1).
Thus, the Picarsic et al references demonstrate high grade DCIS with higher risk of recurrence and invasive carcinoma are FOXA1 positive, KI67 positive, and can be PR positive.
Zhou et al teach that the risk of recurrence of primary DCIS is about 8% after then years. If recurrence occurs, the risk of recurrence being invasive is about 50%. Zhou et al teach measuring and correlating levels of biomarkers in DCIS recurrence to predict the risk of recurrence. Zhou et al utilized immunohistochemistry to measure levels of ER, HER, FOXA1, and KI67 in DICS tumors and determined that FOXA1 expression was correlated to a higher risk of all recurrences (as DCIS and invasive carcinoma recurrence). Zhou et al also determined that patients who had a mastectomy had a lower risk of recurrence than patients who had breast conserving surgery and free margins.
Chivukula et al teach that despite the heterogeneity of DCIS, patients are usually treated with a “one size fits all” approach: breast conserving surgery (lumpectomy) followed by radiation or total mastectomy. Chivukula et al teach that while these strategies have proven success in controlling local disease and preventing 
Breastcancer.org 2011 teaches that DCIS patients are usually treated with lumpectomy (breast-conserving surgery) followed by radiation therapy. If the DCIS is large, a mastectomy may be recommended. Hormonal (endocrine) therapy may be recommended if the DCIS is hormone-receptor-positive (p. 1). 
Breastcancer.org 2013 teaches that DCIS is usually treated by lumpectomy (breast-conserving surgery), and radiation may be recommended, as well as hormone (endocrine) therapy for ER+ women. Breastcancer.org 2013 recognizes that many women treated with lumpectomy and radiation had local recurrence or developed invasive breast cancer. Breastcancer.org 2013 states it is known mastectomy is needed for DCIS recurrence, and treatment plans after surgery should be tailored to one’s recurrence risk for DCIS or invasive breast cancer (p. 1-2).
Dunne et al (IDS) teach that multiple studies have examined the role of breast conserving surgery (BCS) combined with radiation therapy in the setting of DCIS and have documented high rates of local control and low rates of disease-specific mortality. BCS with radiation therapy is now considered a standard treatment option in women with localized DCIS (p. 1615, cool. 1). Dunne et al determined that a wider margin  lumpectomy with negative margins combined with radiation therapy resulted in superior and significantly reduced recurrence rates compared to narrower margin or positive margin lumpectomy, wherein reduced recurrence was based on reduced ipsilateral breast tumor recurrence.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to additionally measure FOXA1 expression levels by immunoscore (H score) in the method of Kerlikowske et al. One of ordinary skill in the art would have motivation and a reasonable expectation of success to given: (1) Kerlikowske et al and Chivukula et al teach the need to identify DCIS patients having high risk of recurrence and needing optimal treatment utilizing a combination of predictive biomarkers; (2) Kerlikowske et al and Chivukula et al recognize that DCIS patients having only lumpectomy treatment and that had either palpable tumors (>10mm) or p16+ COX2+ Ki67+ tumors had a high rate of recurrence and invasive carcinoma; (3) Chivukula et al and both Picarsic et al references identify FOXA1 expression as a biomarker of increased risk of DCIS recurrence, as well as KI67+ expression; (4) Zhou et al recognize FOXA1 expression alone is a biomarker for increased risk of all types of DCIS recurrence; and (4) Picarsic et al (Cancer Research) identified that FOXA1+ patients having recurrence included patients that were PR+. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat patients with more intensive therapies of mastectomy, adjuvant radiation, radiation therapy, wider margin lumpectomy, or hormone/endocrine therapy identified as having PR+/FOXA1+ or PR+/FOXA1+/COX2+/KI67+ DCIS indicative of high risk of recurrence/invasiveness in the method of Kerlikowske et al and the combined references and result in reduced recurrence as ipsiliateral invasive breast cancer. One of ordinary skill in the art would have motivation and a reasonable expectation of success to given: (1) Kerlikowske et al and Chivukula et al teach optimal and more intensive therapy should be administered to patients identified as having high risk of recurrent/ invasive DCIS; (2) Kerlikowske et al, Breastcancer.org 2011, and Breastcancer.org 2013 teach the established and routine treatment for DCIS patients includes lumpectomy followed by radiation and/or hormone treatment for ER+ patients, and mastectomy; (3) Zhou et al established that DCIS patients who had a mastectomy successfully had a lower risk of recurrence than patients who had breast conserving surgery (lumpectomy) with free margins; (4) Dunne et al teach lumpectomy with radiation therapy is considered a standard treatment option in women with localized DCIS; and (5) Dunne et al teach that a wider margin 
Adding SIAH2 detection:
Chan et al teach analyzing patient age, tumor size, and PR, HER2, and SIAH2 expression levels in DCIS and invasive breast cancer, and determined there is a significant increase in SIAH2 from DCIS to invasive breast cancer as correlated to invasiveness (p. 3, col. 2; Figure 1 and 2; Table 1 and 2) and there was decreased PR levels and increased HER2 levels correlated to increased SIAH2 levels (encompassing SIAH2+/PR- groups as invasive cancer) (p. 4, col. 1; p. 5, col. 2).
Behling et al teach determining patient age and measuring levels of PR, ER, HER2, and SIAH in DCIS tumors as correlated to risk of invasive cancer. Behling et al teach increased SIAH expression in DCIS predicts progression to invasive cancer and is significantly associated with invasive recurrence (abstract; Table 1; p. 719, col. 2; p. 720, col. 2). Behling et al teach another study has demonstrated increased KI67 expression with high-grade lesions (p. 723, col. 1), and suggests combining SIAH expression levels with other biomarkers to predict recurrence and allow for use of 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to add SIAH2 detection to the method of Kerlikowske et al and the combined references. One of ordinary skill in the art would have motivation and a reasonable expectation of success to given: (1) Kerlikowske et al and Chivukula et al teach the need to identify DCIS patients having high risk of recurrence and needing optimal treatment utilizing a combination of predictive biomarkers; (2) Behling et al suggest combining SIAH biomarker with other biomarkers to serve the same function of identifying DCIS patients having high risk of recurrence and needing aggressive treatment; and (3) Chan et al and Behling et al teach SIAH2 is a biomarker that successfully predicts risk of invasive recurrence in DCIS. Those of skill in the art recognize that detection of SIAH2 and the biomarkers of the combined references, all known to successfully identify risk of recurrence in DCIS patients, could have been combined by known methods, and that in combination, detection of SIAH2 and the biomarkers of the combined references merely would have performed the same function as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination would predictably provide the same function and result of a biomarker profile for risk of recurrence of DCIS patients. 
Sequence of biomarker detection:
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to analyze the DCIS sample for PR expression levels before other markers, or measure levels of bioamrkers in parallel or overlapping, in the method .





3.	Claims 75-82, 98, 99, 101-103, 105 and 106 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0003639, Kerlikowske et al, published 2012; in view of Picarsic et al (Cancer Research, 2009, 69(24 Suppl): Abstract 2115); Picarsic et al (Journal of Clinical Oncology, 2009, 27, no. 15_suppl; abstract e11523); Chivukula et al (Ductal Carcinoma in Situ: One Size does Not Fit All. Women’s Health. September 2010:669-672); Zhou et al (Cancer Research, Breastcancer.org 2011 (March 16, 2011) and Breastcancer.org 2013 (October 4, 2013); Dunne et al (Journal of Clinical Oncology, 2009, 27:1615-1620, IDS); Chan et al (Breast Cancer Research, 2011, 13:R19, internet pages 1-10); and Behling et al (breast Cancer Research Treatment, 2011, 129:717-724).
Kerlikowske et al teach a method for prognosing a risk of invasive breast cancer or DCIS recurrence and treating the patient comprising:
(a) providing a DCIS sample from a subject;
(b) measuring in the sample expression levels of markers: progesterone receptor (PR), HER2, Ki67, COX-2, and p16;
	(c) obtaining patient menopausal status and age;
	(d) measuring tumor size;
wherein the analysis of marker levels is carried out in parallel and overlapping times; wherein the levels of the analyzed markers, menopausal status, age, and tumor size are correlated to high or low risk of recurrence or invasiveness ([20-21]; [178]; [626-629]; [638]; claims 1-48). Kerlikowske et al teach:

[0627] Treatment Options and Treatments [0628] In some embodiments, the invention includes the step of recommending and/or performing an appropriate treatment for a subject based on the risk category of the subject with respect to either a subsequent DCIS event or risk of subsequent invasive cancer. For example, for patients in a high risk group, mastectomy can be recommended. Other treatments including chemotherapies, immunotherapies, and x-ray treatments can be recommended depending on the risk category of the subject. As discussed, herein, a subject also can be recommended for monitoring or no additional treatment. In some embodiments, the methods also include treating the subject based on such recommendation. When such a patient is categorized as a high risk patient, the methods can include recommending a lumpectomy procedure to remove the DCIS lesion. In one embodiment, the methods include performing a lumpectomy on the subject. When the risk categorization places a subject in a high risk group for the development of subsequent invasive cancers, the methods can include recommending mastectomy. In one embodiment, the methods include performing a mastectomy on the subject. [0630] Methods of Categorizing Risk of Subsequent Invasive Cancers [0631] In some embodiments of the invention, a method for categorizing a risk that a subject that has Ductal Carcinoma in situ (DCIS) will have a subsequent tumor event is provided. In some embodiments, a cell signature from a subject (e.g., a DCIS sample from a subject) for at least one of a group of biomarkers is obtained or provided. The biomarkers are selected from at least the following: COX-2, Ki67, and p16, or some combination thereof. In some embodiments, the biomarkers include p16. In some embodiments, the biomarkers include each of COX-2, Ki67 and p16. In some embodiments, the biomarkers consist essentially of COX-2, Ki67 and p16. The subject then can be placed into a into a risk category for a subsequent tumor event based upon the analysis of the cell signature for the group of biomarkers. The subsequent tumor event can include an invasive cancer. The subject then can be placed into a specific risk category for an invasive cancer. [0632] According to some embodiments, the subject is placed into one of at least two risk categories for risk of subsequent invasive cancer. In some embodiments, the subject is placed into one of at least three categories of risk of subsequent tumor. In some embodiments, the subject is placed into one of four categories of invasive cancer. [0633] In some such embodiments, the subject is placed into a category based on particular cell signatures from the tissue being analyzed. In some embodiments, four risk categories are established, a first risk category (lowest risk), a second risk category (low risk), a third risk category (intermediate risk) and a fourth risk category (high risk). In some embodiments, certain cell signatures can be used to place the subject within a risk category. For example, a subject can be placed in the first category with respect to the risk of invasive cancer, where the DCIS sample is Ki67 negative, COX-2 negative, and p16 negative. In such an embodiment, a subject whose DCIS sample is Ki67 negative and b) any of: COX-2 positive, p16 positive, or COX-2 and p16 positive, is placed within the second category. Also in such an embodiment, a subject whose DCIS sample is Ki67 positive and either a) COX-2 positive, b) p16 positive, or c) COX-2 negative and p16 negative, is placed within the third category. Also in such an embodiment, a subject whose DCIS sample is p16 positive, Ki67 positive, and COX-2 positive, is placed within the fourth category. lumpectomy and mastectomy. If a subject is in the fourth or high risk category for invasive cancer, a recommendation can include mastectomy. In some embodiments, if a subject is a high risk for subsequent DCIS, the recommendation may include lumpectomy. If the subject has previously undergone a lumpectomy of the tissue for which a cell signature is analyzed, a recommendation can include mastectomy in some embodiments or can include a lumpectomy in some embodiments.

DCIS
[0655] Ductal carcinoma in situ (DCIS) has become a relatively common diagnosis (1, 2), yet the clinical and biologic significance of DCIS lesions is not fully understood. It appears that 5 to 10% of women diagnosed with DCIS who are treated by lumpectomy alone develop a subsequent invasive cancer within 5 years, and a similar proportion develops a subsequent DCIS lesion (3-7). Adjuvant radiation and tamoxifen have been shown to decrease the rate of subsequent tumors (3, 8, 9), but not to influence breast cancer mortality (4-6, 10-12).



lumpectomy and mastectomy.

With regards to risk of invasive cancer:
Kerlikowske et al teach [844]: DCIS lesions that had been detected by palpation and those mammography-detected lesions that were p16+COX-2+Ki67+ retained a statistically significant association with invasive cancer in a multivariable analysis.

Kerlikowske et al teach [848]: The above example identified combinations of biomarkers in DCIS lesions whose expression patterns improve estimation of a woman's risk for subsequent invasive cancer. The results suggest for initial DCIS lesions that have p16+COX-2+Ki67+ expression or are detected by palpation are the two most important factors that predict higher risk of subsequent invasive cancer. Conversely, mammographically-detected Ki67-negative DCIS lesions, in particular those that are also p16 and COX-2-negative, are associated with a lower risk of subsequent invasive cancer that is similar to the risk of contralateral invasive cancer in women after their first primary invasive breast cancer.

If the subject is in the fourth category of risk for invasive cancer (i.e., p16+COX-2+Ki67+, see paragraph [636]), the recommendation is appropriate for reducing the chance of invasive cancer. In some embodiments, recommendations include, for example, lumpectomy and mastectomy. If a subject is in the fourth or high risk category for invasive cancer, a recommendation can include mastectomy.
Kerlikowske et al do not teach or indicate that PR was analyzed first. Kerlikowske et al do not teach further measuring SIAH2 or FOXA1 in the DCIS to stratify risk of invasive breast cancer, or performing analysis of the combined markers in a specific order based on results. Although Kerlikowske et al suggest administering adjuvant therapy or intensive therapy to patients identified at risk of a DCIS recurrence or invasive cancer, Kerlikowske et al do not teach actually treating the DCIS patient with the adjuvant radiation, hormone (endocrine) therapy, radiation therapy, wider margin lumpectomy,  or mastectomy. Kerlikowske et al do not teach using an immunoscore (H score) on a scale of 0-300 to assess levels of IHC staining.
Additionally measuring FOXA1 by immunoscore and treating PR+/FOXA1+_or PR+/FOXA1+/COX2+/KI67+ DCIS patients with radiation therapy, mastectomy, wider margin lumpectomy, or hormone/endocrine therapy:
Picarsic et al (Cancer Research) teach that ER status also plays a role in the development and treatment of breast cancer and teach ER and FOXA1 are known to interact and play a role in tumorigenesis. Picarsic et al measured levels of PR, FOXA1, KI67 (MIB-1), HER2 and ER in DCIS samples. Picarsic et al utilized immunohistochemical measurements of FOXA1 in an H score (Histo-score), or 
Picarsic et al (JCO) teach correlating expression levels of biomarkers FOXA1, PR, HER2 and KI67 to high and low grade ER+ or ER- DCIS samples and recurrence/invasive carcinoma. Picarsic et al teach high grade cancers had a higher rate of recurrence and invasive carcinoma (IC) than low grade DCIS. Picarsic et al determined that high grade ER+ DCIS had positive FOXA1 expression with a mean H score of 210, and a high KI67 index level. High grade ER- DCIS had positive FOXA1 expression with a mean H score of 192 and a high KI67 index level (Table 1).
Thus, the Picarsic et al references demonstrate high grade DCIS with higher risk of recurrence and invasive carcinoma are FOXA1 positive, KI67 positive, and can be PR positive.
Zhou et al teach that the risk of recurrence of primary DCIS is about 8% after ten years. If recurrence occurs, the risk of recurrence being invasive is about 50%. Zhou et al teach measuring and correlating levels of biomarkers in DCIS recurrence to predict the risk of recurrence. Zhou et al utilized immunohistochemistry to measure levels of ER, HER, FOXA1, and KI67 in DICS tumors and determined that FOXA1 expression was correlated to a higher risk of all recurrences (as DCIS and invasive carcinoma 
Chivukula et al teach that despite the heterogeneity of DCIS, patients are usually treated with a “one size fits all” approach: breast conserving surgery (lumpectomy) followed by radiation or total mastectomy. Chivukula et al teach that while these strategies have proven success in controlling local disease and preventing invasive carcinoma, it is likely that only a subset of patients benefit from aggressive local therapy. Chivukula et al teach the need to identify this high-risk subset of patients needing optimal individualized therapy and review biomarkers identified in the art as correlating to high risk recurrence (p. 669, col. 1-2; p. 671, col. 2; p. 671, box “Executive Summary”). Patients having palpable DCIS or patients who were triple positive for p16, COX2, and KI67 were found, on a multivariate analysis, to have significantly increased risk of subsequent invasive carcinoma with a 5- and 8- year risk of 19.6 and 27.3%, respectively. These were DCIS patients treated with lumpectomy alone (p. 670, col. 1). Chivukula et al teach that in the pursuit to identify biomarkers that identify high-risk DCIS patients, FOXA1 was identified as a biomarker with high expression in recurrent DICS as well as in ER- DCIS (p. 670-671). 
Breastcancer.org 2011 teaches that DCIS patients are usually treated with lumpectomy (breast-conserving surgery) followed by radiation therapy. If the DCIS is large, a mastectomy may be recommended. Hormonal (endocrine) therapy may be recommended if the DCIS is hormone-receptor-positive (p. 1). 
Breastcancer.org 2013 teaches that DCIS is usually treated by lumpectomy (breast-conserving surgery), and radiation may be recommended, as well as hormone (endocrine) therapy for ER+ women. Breastcancer.org 2013 recognizes that many women treated with lumpectomy and radiation had local recurrence or developed invasive breast cancer. Breastcancer.org 2013 states it is known mastectomy is needed for DCIS recurrence, and treatment plans after surgery should be tailored to one’s recurrence risk for DCIS or invasive breast cancer (p. 1-2).
Dunne et al (IDS) teach that multiple studies have examined the role of breast conserving surgery (BCS) combined with radiation therapy in the setting of DCIS and have documented high rates of local control and low rates of disease-specific mortality. BCS with radiation therapy is now considered a standard treatment option in women with localized DCIS (p. 1615, cool. 1). Dunne et al determined that a wider margin  lumpectomy with negative margins combined with radiation therapy resulted in superior and significantly reduced recurrence rates compared to narrower margin or positive margin lumpectomy, wherein reduced recurrence was based on reduced ipsilateral breast tumor recurrence.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to additionally measure FOXA1 expression levels by immunoscore (H score) in the method of Kerlikowske et al. One of ordinary skill in the art would have motivation and a reasonable expectation of success to given: (1) Kerlikowske et al and Chivukula et al teach the need to identify DCIS patients having high risk of recurrence and needing optimal treatment utilizing a combination of predictive biomarkers; (2) Kerlikowske et al and Chivukula et al recognize that DCIS 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat patients with more intensive therapies of mastectomy, adjuvant radiation, radiation therapy, wider margin lumpectomy, or hormone/endocrine therapy identified as having PR+/FOXA1+ or PR+/FOXA1+/COX2+/KI67+ DCIS indicative of high risk of recurrence/invasiveness in the method of Kerlikowske et al and the combined references and result in reduced recurrence as ipsiliateral invasive breast cancer. One of ordinary skill in the art would have motivation and a reasonable expectation of success to given: (1) Kerlikowske et al and Chivukula et al teach optimal and more intensive therapy should be administered to patients identified as having high risk of recurrent/ invasive DCIS; (2) Kerlikowske et al, 
Adding SIAH2 detection:
Chan et al teach analyzing patient age, tumor size, and PR, HER2, and SIAH2 expression levels in DCIS and invasive breast cancer, and determined there is a significant increase in SIAH2 from DCIS to invasive breast cancer as correlated to invasiveness (p. 3, col. 2; Figure 1 and 2; Table 1 and 2) and there was decreased PR 
Behling et al teach determining patient age and measuring levels of PR, ER, HER2, and SIAH in DCIS tumors as correlated to risk of invasive cancer. Behling et al teach increased SIAH expression in DCIS predicts progression to invasive cancer and is significantly associated with invasive recurrence (abstract; Table 1; p. 719, col. 2; p. 720, col. 2). Behling et al teach another study has demonstrated increased KI67 expression with high-grade lesions (p. 723, col. 1), and suggests combining SIAH expression levels with other biomarkers to predict recurrence and allow for use of aggressive treatment in the DCIS population with poor prognosis and prevent overtreatment in patients with favorable prognosis (p. 723, col. 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to add SIAH2 detection to the method of Kerlikowske et al and the combined references. One of ordinary skill in the art would have motivation and a reasonable expectation of success to given: (1) Kerlikowske et al and Chivukula et al teach the need to identify DCIS patients having high risk of recurrence and needing optimal treatment utilizing a combination of predictive biomarkers; (2) Behling et al suggest combining SIAH biomarker with other biomarkers to serve the same function of identifying DCIS patients having high risk of recurrence and needing aggressive treatment; and (3) Chan et al and Behling et al teach SIAH2 is a biomarker that successfully predicts risk of invasive recurrence in DCIS. Those of skill in the art recognize that detection of SIAH2 and the biomarkers of the combined references, all known to successfully identify risk of recurrence in DCIS patients, could have been 
Sequence of biomarker detection:
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to analyze the DCIS sample for PR expression levels before other markers, or measure levels of bioamrkers in parallel or overlapping, in the method of Kerlikowske et al. One would have been motivated to measure PR first, as well measure biomarkers in any order or in parallel, in order to provide a measurement of PR levels and a correlation of PR status with the DCIS invasiveness or DCIS events and to correlate with the other measured markers, as taught and practiced by Kerlikowske et al. One would have a reasonable expectation of success measuring and analyzing PR levels first given methods of measuring and analyzing PR levels are known and successfully demonstrated by Kerlikowske et al. One would have a reasonable expectation of success measuring and analyzing biomarkers in parallel or at overlapping times, given the result of measurement would have been the same regardless of when conducted. Further, one of skill in the art could have measured PR before or after any of the other markers and the results of analyzing the levels of PR would have been predictable and served the same function.

4.	Conclusion: No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642